1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   KEYA MORGAN,                               )   Case No. CV 19-9839 FMO (JPRx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   AVATAR PRESS, INC., et al.,                )
                                                )
15                                              )
                                                )
16                       Defendants.            )
                                                )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19   Dated this 9th day of March, 2020.

20

21                                                                       /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
